COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jason Henry Lathe v. Rachel Lizabeth Lathe

Appellate case number:      01-18-00936-CV

Trial court case number:    17-03-0243-CVA

Trial court:                County Court at Law of Atascosa County

       Appellant, Jason Henry Lathe, has filed a motion to substitute counsel, seeking to
substitute Daniel De La Garza in place of Rochelle M. Acevedo as counsel on appeal.
Because the motion does not show that it was delivered to appellant “in person or
mailed—both by certified and by first-class mail” at his last known address, the motion is
denied, without prejudice to refiling. See TEX. R. APP. P. 6.5(b), (d).
      Daniel De La Garza has filed a notice of appearance as counsel for appellant.
Accordingly, the Clerk of this Court is directed to note Daniel De La Garza’s appearance
as counsel for appellant on the docket of this Court. See TEX. R. APP. P. 6.2.
       It is so ORDERED.

Judge’s signature: __/s/ Terry Jennings____
                   x Acting individually  Acting for the Court


Date: __November 13, 2018__